Citation Nr: 0331248	
Decision Date: 11/12/03    Archive Date: 11/17/03

DOCKET NO.  94-05 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for coronary artery 
disease as secondary to service-connected post-traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel




INTRODUCTION

The veteran had active military service from September 1967 
to April 1969, and from May 1969 to March 1977.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, which denied the benefit 
sought on appeal.

This appeal was previously denied by the Board in a decision 
dated August 7, 1997.  The veteran appealed that decision to 
the United States Court of Appeals for Veterans Claims 
(Court), and in an August 1998 Order the Court granted the 
parties' Joint Motion for Remand and for Stay of Further 
Proceedings, and vacated the Board's August 1997 decision.  
The matter was returned to the Board for readjudication.

On April 15, 1999, the Board issued a new decision denying 
the claim on appeal.  The veteran appealed that decision to 
the Court, and in an Order dated August 29, 2000, the Court 
vacated the Board's April 1999 decision, and returned the 
appeal to the Board for readjudication.  

On November 14, 2001, the Board remanded this matter back to 
the RO for further development, including consideration of 
additional evidence, and issuance of a supplemental 
statement of the case (SSOC).  See 38 C.F.R. § 19.31; 
38 C.F.R. § 20.1904(c) (2001).  The requested development 
was completed, and the case was returned to the Board for 
disposition.
 
On March 18, 2003, the Board issued a new decision denying 
the appellant's claim.  That decision was appealed to the 
Court, and in a June 2003 Order, the Court granted the 
parties' Joint Motion for Remand and vacated the Board's 
March 2003 decision.  The case is now back before the Board 
for appellate disposition.  


FINDING OF FACT

The probative medical evidence does not demonstrate that the 
veteran's coronary artery disease (CAD) was proximately due 
to his service-connected post-traumatic stress disorder 
(PTSD), or that his PTSD permanently aggravated his CAD. 


CONCLUSION OF LAW

The veteran's CAD is not proximately due to or the result of 
service-connected PTSD, and was not aggravated thereby.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the veteran's claim that he 
developed CAD as a result of his service-connected PTSD.  

As noted in the Introduction to this decision, this matter 
was previously denied by the Board in decisions dated August 
7, 1997, August 29, 2000, and March 18, 2003.  The Court 
vacated each of those decisions, respectively, in Orders 
dated April 15, 1999, August 29, 2000, and June 20, 2003.  
The basis of the most recent Court Order was a Joint Motion 
for Remand (Joint Motion), filed by the parties in June 
2003.  In the Joint Motion, the parties pointed out that 
there was additional relevant evidence presented to the 
Board before the March 2003 decision was rendered, although 
that evidence was not associated with the claims file at the 
time of the decision, and consequently, was not considered 
by the Board in its decision.  Such evidence was recently 
located in a temporary file at the VARO.  A date-stamp on 
the back of that evidence indicates that it had been 
received at the Board in October 2002; however, for some 
reason that evidence was not associated with the veteran's 
claims file until recently.  As the Joint Motion correctly 
points out, although the evidence was not in the claims file 
at the time of the March 2003 Board decision, it was 
constructively part of the record and should have been 
considered on appeal.  Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

The "new" evidence includes a statement from the veteran's 
representative, dated October 22, 2002, which indicates that 
"AOJ consideration of all new evidence submitted is waived."  
Therefore, the Board need not remand this case to the AOJ 
(agency of original jurisdiction) for consideration of the 
new evidence, and the Board will proceed with a new decision 
in this appeal, which includes a discussion of the newly 
discovered evidence.  

However, before discussing the merits of this appeal, the 
Board notes that in the August 2000 Order, the Court 
remanded several issues to the Board for merits 
consideration in the first instance, which pertain to the 
Board's authority to request medical opinions from VHA 
employees.  According to the Court, for the first time on 
appeal to the Court "the appellant argue[d] that the Board 
had no authority to request a medical expert opinion from [a 
VA doctor], because such request was not made in accordance 
with 38 C.F.R. § 20.901, and that the only VA employee who 
is permitted to render such opinion ... is the Chief Medical 
Director of the Veteran's Health Administration (VHA)."  
Court Order at 2.  Consequently, in addition to vacating the 
Board's April 1999 decision, the August 2000 Court Order 
included a list of issues for the Board to answer.  

The Board's March 2003 decision included a thorough 
discussion of the issues remanded by the Court's August 2000 
Order.  Although the Board's March 2003 decision has since 
been vacated, the Court's August 2000 Order was not revoked, 
and still requires a response.  As such, before discussing 
the merits of this appeal, the Board will set forth a 
response to the issues raised in the Court's August 2000 
Order.  The Board will incorporate portions of the March 
2003 decision into the present decision, as the former 
decision was vacated merely on a procedural matter, rather 
than for any substantive defects.  

At this time, the Board will address each of the issues 
remanded by the Court in the August 2002 Order.  The Court's 
first issue was framed as follows:

First, although the Court acknowledges 
that in [Winsett v. West, 11 Vet. App. 
420 (1998), aff'd ___ F.3d ___, No. 99-
7039 (Federal Circuit 1999) (unpublished 
decision), cert.denied, 120 S.Ct. 1251 
(2000)] the Court held that 38 U.S.C. § 
7109 permits the Board to obtain an 
expert medical opinion from a VA 
employee, and does not require that all 
medical opinions be rendered from an 
independent source, the Court in Winsett 
does not appear to have dealt with which 
VA employees were authorized to render 
such opinions.  See Winsett, supra; see 
also 38 U.S.C. § 7109.  In this regard, 
the Court further acknowledges that, on 
the Winsett facts, the VA employee 
rendering the opinion was not the Chief 
Medical Director.  See id.  
Nevertheless, the issue before the Court 
in Winsett did not involve the authority 
of any particular VA employee, only 
whether obtaining a VA medical opinion 
as opposed to an independent medical 
opinion was permissible.  

In other words, the Court acknowledged that 38 U.S.C. § 7109 
permits the Board to obtain an expert medical opinion from a 
VA employee, but the Court questioned which VA employees are 
authorized to render such an opinion.  The Court's second 
issue was as follows:

Second, although section 7109 does not 
appear to limit who can render a medical 
opinion within VA ... 38 C.F.R. § 20.901 
appears to permit a medical opinion from 
only one VA source, that being the Chief 
Medical Director.  

Finally, the third question presented by the Court was as 
follows:

Third, although it appears that, 
pursuant to 38 U.S.C. § 512(a), the 
Secretary has delegated in 38 C.F.R. § 
2.6(a) the responsibility to render 
expert medical opinions to the Chief 
Medical Director, he does not appear in 
that section to have assigned to the 
Chief Medical Director the power to 
further delegate such responsibility.  
See 38 U.S.C. § 512(a); 38 C.F.R. 
§ 2.6(a).  Accordingly, it is unclear 
whether VHA Directive 10-95-040 ... is an 
appropriate delegation of authority to 
issue medical opinions from the Chief 
Medical Director to VAMC medical 
doctors.  

In summary, the Court's questions concern:  1) which VA 
employees are authorized to render medical opinions under 
38 U.S.C.A. § 7109; 2) whether 38 C.F.R. §  20.901 permits 
only the Chief Medical Director to render a medical opinion; 
and, 3) whether VHA Directive 10-95-040 appropriately 
delegates the authority to issue medical opinions to VA 
medical doctors.  All three issues are closely related, and 
the Board will address the issues together.  

Initially, the Board notes that subsequent to the April 1999 
Board decision (and prior to issuance of the Court's August 
2000 Order), there were some amendments to 38 C.F.R. Part 2, 
which were made effective August 30, 1999.  64 Fed. Reg. 
47,111 (August 30, 1999).  The purpose of the amendments was 
to make "miscellaneous, nonsubstantive changes to various 
regulatory provisions by revising or adding authority 
citations, updating titles of positions and VA subunits, ... 
and making other nonsubstantive changes for the purpose of 
clarification."  Id.  The changes pertinent to this case are 
as follows.  Sections 2.1 and 2.2 of 38 C.F.R. were 
redesignated as §§ 2.2 and 2.3, respectively, and a new 
§ 2.1 was added which states that "In addition to the 
delegations of authority in this part, numerous delegations 
of authority are set forth throughout this title."  
38 C.F.R. § 2.1 (2003).  Moreover, the following amendments 
were made to 38 C.F.R. § 2.6.  The introductory text of 
paragraph (a) replaced "Chief Medical Director" with "Under 
Secretary for Health."  The references in paragraph (a) to 
"Veterans Health Services and Research Administration" were 
changed to "Veterans Health Administration."  The references 
to "Deputy Chief Medical Director" in paragraph (a) were 
changed to "Deputy Under Secretary for Health."  64 Fed. 
Reg. 47,111 (August 30, 1999).

Additionally, subsequent to the Court's August 2000 Order, 
VHA Directive 2000-049, was issued to replace VHA Directive 
10-95-040, which lapsed on April 17, 2000.  The purpose of 
VHA Directive 2000-049 was to outline the process by which 
VA medical centers and their physicians provide medical 
reviews for Board cases that require expert advisory medical 
opinions.  The new Directive notes that the original 
Directive had "inadvertently lapsed" on April 17, 2000, 
although the parties continued operating under its terms.  
The new Directive was made effective on that same date, to 
indicate that the procedures have been continually in force.  
All actions taken after April 17, 2000, were ratified.  See 
Purpose, VHA Directive 2000-049.

Finally, effective July 23, 2001, there were some amendments 
made to 38 C.F.R. § 20.901.  66 Fed. Reg. 38,158 (July 23, 
2001).  Paragraph (a) of 38 C.F.R. § 20.901 was amended to 
read as follows:  

Opinion from the Veterans Health 
Administration.  The Board may obtain a 
medical opinion from an appropriate 
health care professional in the Veterans 
Health Administration of the Department 
of Veterans Affairs on medical questions 
involved in the consideration of an 
appeal when, in its judgment, such 
medical expertise is needed for 
equitable disposition of an appeal.  

38 C.F.R. § 20.901(a).  According to the Supplementary 
Information in 66 Fed. Reg. 38,158 (July 23, 2001), this 
provision had always been intended to reflect that the Board 
may obtain medical opinions from appropriate health care 
professionals in VHA (Veterans Health Administration).  
However, there had been some confusion as to whether this 
provision permitted the Board to obtain a medical opinion 
from an individual in VHA other than the Under Secretary for 
Health (previously the Chief Medical Director).  The 
amendment to 38 C.F.R. § 20.901(a) deletes references to 
"Chief Medical Director" and clarifies that the Board may 
obtain medical opinions from appropriate health care 
professionals in VHA.  38 C.F.R. § 20.901(a); see 
Supplementary Information, 66 Fed. Reg. 38,158 (July 23, 
2001).

The Board finds that three issued posed by the Court in its 
August 2000 Order are adequately answered by the various 
amendments noted above.  First, the plain language of the 
current version of 38 C.F.R. § 20.901(a) indicates that the 
Board may obtain a medical opinion from an appropriate VHA 
health care professional in VA.  Although the amendments to 
this regulation were not in effect at the time that the 
Board sought a VHA opinion in this case, the Supplementary 
Information in 66 Fed. Reg. 38,158 (July 23, 2001) makes it 
clear that 38 C.F.R. § 20.901(a) "has always been intended 
to reflect that the Board may obtain medical opinions from 
appropriate health care professionals in VHA," and that the 
purpose of the amendment to 38 C.F.R. § 20.901(a) was simply 
to clarify this point.  This answers both the Court's first 
and second questions as to which VA employees may render 
medical opinions for the Board.  In regard to the Court's 
third issue (pertaining to VHA Directive 10-95-040), as 
already discussed, that Directive was replaced by VHA 
Directive 2000-049, which essentially affirmed and reissued 
the content of VHA Directive 10-95-040.  These Directives 
are consistent with the purpose of 38 C.F.R. § 20.901(a), 
both currently and prior to the July 2001 amendments.  

As noted in the Supplementary Information to in 66 Fed. Reg. 
38,158 (July 23, 2001), the Board has been using VHA medical 
opinions under 38 C.F.R. § 20.901(a) for many years.  This 
process has been memorialized in a VHA "Directive" since 
1995.  The advisory opinions from VHA physicians have been 
typically provided in a much more timely fashion than those 
obtained from non-VA physicians, and have been responsive to 
the questions asked by the Board.  The amendments to 
38 C.F.R. Part 2 and 38 C.F.R. § 20.901(a), and the issuance 
of VHA Directive 2000-049, support the conclusion that the 
Board currently has the authority to request advisory 
opinions from appropriate medical professionals from VHA, 
and that the Board had this authority in 1999, when a VHA 
opinion was requested in this case.  

Having addressed the issues presented by the Court in the 
August 2000 Order, the Board will now proceed with the 
merits of this appeal.  Initially, as noted in the 
Introduction to this decision, this matter was remanded by 
the Board in November 2001 for additional development.  The 
Board satisfied that the development requested in that 
remand was completed.  See Stegall v. West, 11 Vet. App. 268 
(1998) (as a matter of law, a remand by the Board confers on 
the veteran the right to compliance with the remand orders).

The Veterans Claims Assistance Act of 2000 (VCAA) was 
enacted during the pendency of this appeal, on November 9, 
2000.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information that is necessary to substantiate a claim for 
benefits.  Under 38 U.S.C.A. § 5103A, the VCAA codified VA's 
duty to assist, and provides that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  Implementing regulations for the 
VCAA are found, in part, at 38 C.F.R. § 3.159.  The United 
States Court of Appeals for Veterans Claims has interpreted 
the VCAA to require VA to inform a claimant of what type of 
evidence is needed to substantiate his claim on appeal, 
including what evidence he should provide and what evidence 
VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). 

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) recently issued a decision in 
response to a challenge to the validity of various 
regulations promulgated by VA to implement the VCAA, 
including 38 C.F.R. § 3.159.  Paralyzed Veterans of America. 
v. Principi, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003) (PVA decision).  In that decision, the 
Federal Circuit Court held that 38 C.F.R. § 3.159(b)(1) is 
inconsistent with 38 U.S.C.A. § 5103(b)(1), to the extent 
that it permits VA to decide a claim after 30 days of 
providing VCAA notice, and prior to the expiration of the 
one-year time period set forth in 38 U.S.C.A. § 5103(b)(1).  
As authority for its decision, the Federal Circuit Court 
cited to Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV decision), in 
which the court addressed a challenge to a regulation that 
governed the Board's authority to provide VCAA notice, and 
which provided the appellant with not less than 30 days to 
respond to the notice.  See 38 C.F.R. § 19.9(a)(2)(ii).  In 
that case, the Federal Circuit Court "determined that the 
challenged regulation's misleading characterization of the 
law may lead unsuspecting claimants to believe that they 
must provide the requested information or evidence within 
thirty days, even though § 5103(b)(1) unequivocally provides 
a claimant one year to submit evidence."  DAV, 327 F.3d. at 
1348.  

In the present case, by letter dated in December 2001, the 
RO notified the veteran of the VCAA, and provided him with a 
detailed list of evidence already received in support of his 
claim.  The letter asked the veteran to inform them of any 
additional evidence he wanted the RO to consider regarding 
his appeal.  The letter also requested that the veteran 
complete authorization forms if he wanted VA to assist him 
in requesting treatment records from private doctors or 
hospitals.  In conclusion, the letter stated the following:

If we don't hear from you within 60 
days, we will continue processing your 
remand in accordance with BVA 
guidelines.  However, if you do not have 
any additional evidence to submit to our 
office, you may tell us and ask us to 
waive the 60-day period that we have 
allowed for you to send evidence.  

Although the foregoing language is arguably inconsistent 
with the requirements of 38 U.S.C.A. § 5103(b)(1), in that 
it does not expressly inform the veteran that he had one 
year from the date of that letter to submit certain 
information or evidence, see PVA, supra, the Board finds 
that there is no prejudice to the veteran in proceeding with 
this appeal for the following reasons.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is 
not prejudice to the appellant).  

First, although the letter requested that the veteran 
respond within 60 days, the letter did not limit the 
response period - rather, the letter indicated that after 60 
days the RO would continue processing his appeal.  Second, 
several years have passed since that letter was mailed and 
there is no indication in the record that the veteran 
refrained from submitting information or evidence in his 
appeal following 60 days from the date of the VCAA letter.  
In fact, the record reveals that the veteran continued to 
submit evidence in his appeal, particularly as demonstrated 
by the evidence submitted in October 2002, which is 
discussed briefly at the beginning of this decision.  Third, 
the parties' Joint Motion, filed in June 2003, is entirely 
silent as to the VCAA.  There are no allegations in that 
motion that there were defects in notice or duty to assist 
in this appeal.  Although that motion was filed prior to the 
PVA decision, it appears clear that the veteran has no 
further information or evidence that he would like to submit 
in this case.  In that regard, in September 2003, the Board 
sent the veteran and his representative a letter informing 
him that the case had been remanded by the Court, and that 
they had 90 days from the date of that letter to submit any 
additional argument or evidence that they wanted considered 
in the appeal.  Within four days of the date of that letter, 
a response was received from the veteran's representative 
indicating that the veteran did not have anything else to 
submit.  Moreover, it was requested that the Board proceed 
immediately with the readjudication of this appeal.  

In addition to the foregoing, by rating decisions dated in 
September 1995, a statement of the case (SOC) issued in May 
1996, and numerous SSOCs in the record, the veteran was 
informed of the laws and regulations governing service 
connection, including secondary service connection.  
Additionally, although the Court vacated the August 1997, 
April 1999, and March 2003 Board decisions, those decisions 
remain a matter of record, and were provided to the veteran.  
The Board's recitation of the laws and regulations 
pertaining to service connection in those decisions is 
correct, and has not changed.  

In short, the Board is satisfied that the veteran was put on 
notice as to the evidence needed to substantiate his claim, 
including what evidence he should supply, and what evidence 
VA would assist in obtaining.  See 38 U.S.C.A. § 5103.  
Thus, there is no reason to further delay this appeal by 
remanding it back to the agency of original jurisdiction to 
provide the veteran with new VCAA notice.  See Soyini v 
Derwinski, 1 Vet. App. 540, 546 (1991)(strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).

VA also has a duty under the VCAA to assist claimants in 
obtaining evidence necessary to substantiate a claim for 
benefits.  38 U.S.C.A. § 5103A.  Throughout this appeal, VA 
has assisted the veteran in obtaining relevant evidence.  
The record contains the veteran's service medical records, 
private treatment records, and VA clinical records.  Two 
medical expert opinions were obtained in this case, which 
are discussed in more detail in the decision below.  The 
veteran was offered an opportunity to appear personally at a 
hearing, but he declined that opportunity.  As is clearly 
documented in the record, attempts have been made to secure 
all relevant records identified by the veteran, and the 
Board is unaware of any additional evidence that should be 
obtained prior to proceeding with this appeal.  In fact, as 
noted earlier in this decision, in a response from the 
veteran's representative received in September 2003, he 
indicated that the appellant had nothing further to submit 
in this case.  In short, the Board finds that the duty to 
assist the veteran was satisfied, and the case is ready for 
appellate review.  38 U.S.C.A. § 5103A.

Service connection will be granted if it is shown that the 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Disability which is proximately due to or 
the result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  Secondary service 
connection includes instances in which an established 
service-connected disorder results in additional disability 
of another condition by means of aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  Where the determinative 
issue in a service connection claim involves a medical 
diagnosis, competent medical evidence is required.  This 
burden cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

The veteran maintains that he developed CAD as a result of 
his service-connected PTSD.  He does not contend that his 
CAD began in service, or is directly related to his active 
service.  Rather, he has limited his arguments to principles 
of secondary service connection.  As such, the Board will 
analyze the veteran's claim on that basis.  

The veteran's service medical records are negative for any 
evidence of CAD or a cardiovascular disorder.  Following 
service separation in March 1977, a May 1977 VA examination 
report indicates that the veteran's cardiovascular system 
was normal.  His blood pressure was 110/72.  

In January 1989, the veteran was admitted to a VA hospital 
with complaints of chest pain.  It was noted that there was 
no previous history of chest pain or heart disease.  The 
final diagnosis was acute myocardial infarction.  He was 
discharged in early February 1989.  

In March 1989, the veteran was readmitted to a VA hospital 
with complaints of increased daily chest pain for the prior 
week.  He was diagnosed with unstable angina, and 
transferred for immediate catheterization.  A stress and 
redistribution thallium test revealed an abnormal baseline, 
a small area of inferoapical ischemia, and a small to 
moderate area of high septal ischemia.  A March 1989 VA 
transfer summary contains a primary diagnosis of CAD, with a 
secondary diagnosis of hypercholesterolemia.  It was noted 
that the veteran had a history of tobacco abuse, as well as 
a strong family history of CAD, with his father dying at age 
56 from a myocardial infarction (MI) and his sister dying at 
age 47 from an MI.

In July 1989, the veteran was admitted to a VA hospital with 
an admission diagnosis of unstable angina.  The examiner 
noted that the veteran's cardiac history dated to January 
1989, at which time he experienced a non-Q wave MI without 
complication.  The examiner also noted that the veteran had 
a "family history of tobacco use and risk factors for 
[CAD]."  The discharge diagnoses included unstable angina, 
two vessel CAD, renal insufficiency, and tobacco abuse.  

A December 1989 VA hospital report indicates that the 
veteran presented to the Hampton VA medical center in early 
December, with complaints of left-sided "throbbing/pressure" 
pain, which was associated with shortness of breath and 
dizziness.  The admitting diagnosis was unstable angina.  
The veteran was transferred to a VA hospital in Richmond for 
catheterization and an angioplasty.  He was transferred back 
to the Hampton VA medical center, and the final diagnosis 
was CAD, status post percutaneous transluminal coronary 
angioplasty.  

A June 1990 VA outpatient treatment record notes that the 
veteran continued to have anginal pain, substernal in 
nature.  The impression was stable angina.  A March 1991 
stress and redistribution thallium revealed an abnormal 
baseline and a small amount of posterolateral ischemia.  An 
August 1992 VA record contains an impression of minimal 
ischemia, based on the results of a dipyridamole and 
redistribution thallium test conducted in May 1992.  An 
August 1994 VA examination for miscellaneous neurological 
disorders noted a history of MI and cardiac angioplasty, but 
cardiovascular examination revealed regular rate and rhythm, 
without gallops, murmurs, or rubs. 

A VA outpatient treatment record dated in May 1995, reflects 
that the veteran was seen with complaints of increased chest 
pain over the last three weeks.  He noted a relationship 
with his PTSD sessions.  He also noted the same chest pain 
with walking.  The examiner's impression was increased 
angina associated with increased stress.  Later that same 
month, the veteran was seen with complaints of running a 
temperature, sweating, and aching all over.  The assessment 
included CAD and PTSD.  An August 1995 VA progress note 
reflects a diagnosis of PTSD.  

In August 1995, the veteran filed a claim for service 
connection for PTSD, as well as a claim for service 
connection for CAD secondary to PTSD.  In a September 1995 
rating decision, service connection for PTSD was awarded, 
and a 10 percent disability rating was assigned.  The RO 
denied service connection for CAD as secondary to PTSD, 
which the veteran appealed.  

A November 1995 private medical statement from Dr. Ridley 
indicates that the veteran was admitted to Sentara Hampton 
General Hospital earlier that month, and diagnosed with an 
acute non Q-wave MI, which resolved with medication.  The 
hospitalization records were attached, which include a 
finding of significant atherosclerotic CAD.  

In June 1996, a handwritten, undated, letter was received 
from a VA staff physician at the VA medical center in 
Hampton, Dr. Maturi.  She described the veteran's cardiac 
history, and noted that he served in Vietnam prior to the 
cardiac conditions.  She also noted that in 1995, he was 
diagnosed with PTSD based on his Vietnam service.  She 
stated:  "It is well known that stress is a critical element 
in the development of atherosclerotic heart disease."  She 
opined:  "It is my medical opinion that a significant part 
of his cardiac condition is service connected."  

In February 1999, the Board referred this issue for a 
medical expert opinion, pursuant to VHA Directive 10-95-040.  
38 U.S.C.A. § 7109; 38 C.F.R. § 20.901.  The Board asked the 
following:

What is the medical etiology of the 
veteran's heart disease, and what is the 
medical likelihood that his service-
connected PTSD caused or permanently 
worsened his heart disease?  If you find 
that PTSD permanently worsened the heart 
disease, please fully describe the 
increment of additional heart disability 
which you attribute to PTSD.

In March 1999, a response was received from Dr. Sedlis, 
Chief of Cardiology at the VA medical center in New York, 
who indicated that he had reviewed the veteran's case, 
including the hospitalization reports and the reports of 
cardiac catheterization, and concluded that the veteran's 
CAD is not related to his PTSD.  As reasons for his 
conclusion, the physician noted that the veteran has 
multiple risk factors for CAD, including a strong family 
history of CAD, as well as hypocholesterolemia and smoking.  
He pointed out that the veteran had an inferior wall 
myocardial infarction in 1989, which was six years before 
there was any mention of PTSD in the medical record.  He 
opined that the "natural history of such diffuse coronary 
artery disease is progression of lesion severity leading to 
subsequent myocardial infarction and deterioration of 
ventricular function."  He stated that the "likelihood of 
disease progression is increased by smoking."  He further 
stated that "[t]his is in fact the course of this veteran's 
disease which is entirely explained by the known risk 
factors and is not likely to have been significantly altered 
by the development of PTSD in 1995."  He concluded that "the 
cause of the veteran's coronary artery disease is 
atherosclerosis secondary to hyperlipidemia and smoking."  
He stated that there was "no evidence that PTSD either 
caused or permanently worsened the heart disease."  

In August 1997, Dr. Maturi submitted a typed statement, 
which is duplicative of her handwritten statement submitted 
in June 1996.  

A February 1997 VA hospitalization report reflects that the 
veteran underwent a dobutamine stress echocardiogram and a 
cardiac catheterization.  The veteran's medical history was 
summarized, and it was noted that the veteran admitted to 
smoking one pack of cigarettes per day and had a strong 
family history of CAD.  The discharge diagnosis was non Q-
wave MI, and post MI angina.  Significant CAD was revealed 
on the cardiac catheterization.

An April 1999 VA outpatient treatment record, signed by a 
Dr. Hankins, indicates that the veteran was being followed 
in the clinic for combat-related PTSD, and was seen to 
clarify elements of his medical record regarding the onset 
of his PTSD symptoms.  She noted that the veteran's initial 
consult for PTSD was dated in February 1995.  She opined 
that "[t]hough the veteran had never sought treatment prior 
to 1995 or had been diagnosed with PTSD, by clinical 
history, the onset of the illness dates back to 1968 and the 
condition has persisted for the past 30 years."
 
In February 2001, the veteran's representative submitted two 
additional medical reports in support of the veteran's 
claim.  A January 2001 report from Dr. Bash, a neuro-
radiologist, sets forth a list of documents that he had 
reviewed from the veteran's claims file, including service 
medical records, VA medical records, and physician 
statements.  Dr. Bash opined that the veteran's CAD/MI "was 
likely made worse by his longstanding PTSD ... based on [the 
veteran's] medical record and literature references ..."  Dr. 
Bash indicated that he did not examine the veteran.  

The veteran's representative also submitted a May 1999 
statement from Dr. Maturi.  The statement indicated that 
although the veteran had three risk factors for CAD, 
consisting of smoking, a family history of heart disease, 
and hyperlipidemia, his PTSD was "a significant fourth 
factor in the development of his current disabling CAD, 
beginning in 1968."  

In May 2001, the Board sought an independent medical expert 
opinion on this issue.  The Board asked the following 
question:

What is the medical etiology of the 
veteran's heart disease?  What is the 
medical likelihood that his service-
connected PTSD caused or permanently 
worsened his heart disease (i.e., is 
there a cause-and-effect relationship)?  
If you find that PTSD permanently 
worsened (i.e., aggravated) the heart 
disease, please fully describe the 
increment of additional heart disability 
which you attribute to PTSD as opposed to 
other factors.

In June 2001, a response was received from Dr. Freeman, the 
Chief of Cardiology, at the University of Texas Health 
Science Center at San Antonio, who indicated that he had 
reviewed the veteran's medical records, and concluded that 
there was no causal relationship between the veteran's heart 
disease and his service-connected PTSD.  He based his 
opinion on the fact that CAD first manifest in 1989, while 
there was no evidence of a psychiatric disorder until six 
years later, in 1995.  In light of the veteran's history of 
cigarette smoking and a strong family history of CAD, the 
physician believed that "it is more likely than not that 
[the veteran's] heart problems occurred independently of his 
PTSD."  The independent medical expert indicated that there 
was little evidence in medical literature linking PTSD and 
heart disease, but even if there was such evidence, the 
veteran's risk factors "would make it impossible to conclude 
that the PTSD played any primary role, and it is more likely 
that his heart disease would have manifest regardless of the 
PTSD, even had it manifest before, not after the heart 
condition."

A July 2001 statement from Dr. Maturi indicates that 
although the veteran's PTSD was not diagnosed until 1995, it 
was the result of his involvement in the Vietnam war, and 
thus, was most likely present from 1969 onward.  The 
examiner further stated that "[a]lthough [the veteran] had 
two other risk factors, this certainly would be considered 
an additional etiologic agent for his exacerbation of 
coronary artery disease."

As noted earlier in this decision, in November 2001, the 
Board remanded this matter back to the RO for compliance 
with the VCAA, and for issuance of a SSOC that considered 
all new evidence.  The RO issued its VCAA letter in December 
2001 and a SSOC in February 2002.  After the Board's remand, 
additional VA treatment records were associated with the 
veteran's claims file from VA medical centers in Richmond 
and Hampton, Virginia.  Those records are dated from May 
1996 to March 2002, and include some copies of records 
already contained in the claims file.  There is also an 
October 2002 VA examination report for PTSD.  Collectively, 
the additional VA medical evidence reflects continued 
treatment for heart disease and PTSD, as well as other 
disabilities unrelated to the issue on appeal.  

Most recently, as noted at the beginning of this decision, 
additional private medical statements and medical treatise 
information were received at the Board in October 2002.  
That evidence consists of the following:  a September 2002 
statement from Ms. Baker, R.N., with an attached 1999 
medical article; a duplicate copy of Dr. Bash's January 2001 
statement; and an October 2002 statement from Dr. Bash, with 
attached medical articles.  

The September 2002 statement from Ms. Baker indicates that 
she had reviewed the veteran's claims folder "for the 
purpose of medical research and evaluation."  She enclosed a 
1999 article from "The Society of Behavioral Medicine," 
entitled "Electrocardiogram Abnormalities Among Men with 
Stress-Related Psychiatric Disorders:  Implications for 
Coronary Heart Disease and Clinical Research."  She stated 
that findings from the study suggest an association between 
long-term exposure to severe psychological stress in Vietnam 
veterans and electrocardiogram findings that are 
physiological markers for coronary artery disease.  She 
further stated that although the veteran's PTSD was only 
diagnosed in 1995, the report from Dr. Hankins (the VA 
statement dated in April 1999), as well as the veteran's 
personal accounts, indicates that it has been a 
progressively worsening condition since 1968.  Ms. Baker 
stated that "[a]ccording to the studies she cited this would 
greatly increase his risk for Coronary Artery Disease, 
(CAD)."  She referenced Dr. Sedlis' comments that the 
veteran's CAD was partially caused by his smoking history, 
but she pointed out that smoking was adjusted for in the 
studies and was not found to have any significant 
correlation.  She concluded that the veteran fell into the 
class of veterans discussed in this study, and that PTSD 
should therefore be considered a risk factor in his CAD.  

Dr. Bash's October 2002 statement also referenced some 
medical literature in support of his opinion, and he 
commented on why he disagreed with the opinions of Drs. 
Freeman and Sedlis.  Specifically, Dr. Bash attached four 
medical articles:  "Terror Strikes the Heart - September 11, 
2001," by Thomas G. Pickering, MD, DPhil (Jan./Feb. 2002); 
"Ambulatory Cardiovascular Activity in Vietnam Combat 
Veterans with and without Posttraumatic Stress Disorder," by 
J.C. Beckham (Apr. 2000); "Posttraumatic Stress Disorder, 
Exposure to Combat, and Lower Plasma Cortisol Among Vietnam 
Veterans' Findings and Clinical Implications," by J.A. 
Boscarino (Feb. 1999); and a February 1999 statement from a 
VA staff psychiatrist, Dr. Schwartz.

Dr. Bash stated that he had reviewed the veteran's claims 
folder and medical records for the purpose of making a 
medical opinion concerning his hypertension and CAD.  In 
summary, his impression was as follows:  

After reviewing the new literature since 
my last opinion and the opinions of Drs. 
Freeman and Sedlis it is my opinion, to 
a reasonable degree of medical 
certainness, that the literature 
predominately supports an association 
between PTSD and increased blood 
pressure, and it is my opinion that [the 
veteran's] PTSD contributed 
significantly to his CAD/Myocardial 
infarction by of [sic] PTSD related 
hypertension.  This opinion is supported 
by the opinion of Drs. Maturi and 
Schwartz.

Dr. Bash disagreed with Dr. Freeman's opinion for several 
reasons.  First, in response to Dr. Freeman's statement that 
there was no evidence of a psychiatric disorder until 1995, 
Dr. Bash stated that Dr. Freeman failed to consider the time 
course for the veteran's PTSD.  He cited the VA opinions by 
Drs. Maturi and Hankins, and noted that Dr. Hankins reported 
that the onset of the veteran's PTSD was in 1968.  Second, 
Dr. Bash criticized Dr. Freeman for not providing any 
literature to support his opinion that PTSD does not 
contribute to high blood pressure.  Third, Dr. Bash stated 
that Dr. Freeman in 1999 did not have access to the most 
recent literature that states that PTSD may lead to an 
increased incidence of hypertension.  (Dr. Bash cites the 
Pickering article as support).  Dr. Bash also noted that he 
does not deny that smoking or family history may have an 
effect on the development of CAD.  

Dr. Bash criticized Dr. Sedlis' opinion for similar reasons.  
First, Dr. Bash stated that Dr. Sedlis, like Dr. Freeman, 
failed to consider the time course of the veteran's PTSD, 
particularly in light of the VA opinions that noted that the 
veteran's PTSD dated back to his time in service.  Second, 
Dr. Bash stated that Dr. Sedlis did not provide any 
literature to support his opinion that PTSD does not 
contribute to high blood pressure.  Third, Dr. Bash stated 
that Dr. Sedlis in 1999 did not have access to the most 
recent medical literature that suggests that PTSD would lead 
to an increased incidence of hypertension.  

Dr. Bash stated that a "review of the medical literature on 
the subject of PTSD causing hypertension or coronary artery 
disease reveals several articles on both sides of the 
fence."  Nevertheless, in conclusion he repeated the 
statement that is quoted above (set forth in the indented 
paragraph), in which he opines that the veteran's PTSD 
contributed significantly to his CAD.

The Board has carefully reviewed all the medical evidence in 
this case, but concludes that the preponderance of the 
evidence is against a claim for service connection for CAD 
as secondary to PTSD, for reasons explained below.  The 
record indicates that the veteran's first signs of heart 
disease appeared in January 1989, and the first actual 
diagnosis of PTSD was in 1995.  There is no showing that 
heart disease was present in service or for many years 
thereafter.  There are medical opinions both for and against 
the veteran's claim that his CAD is proximately due to or 
aggravated by his service-connected PTSD.  The medical 
opinions supporting the veteran's claim are contained in 
four statements from a VA staff physician, Dr. Maturi, who 
examined and treated the veteran, two statements from a 
private neuro-radiologist, Dr. Bash, who reviewed the 
veteran's file and submitted statements upon request by the 
veteran's representative, and a statement from a private 
registered nurse, Ms. Baker, who also submitted a statement 
upon request by the veteran's representative.  The 
statements weighing against the veteran's claim were 
rendered by Dr. Sedlis, the Chief of Cardiology at the VA 
medical center in New York, and Dr. Freeman, the Chief of 
Cardiology at the University of Texas Health Science Center.  

As noted above, there are four statements from Dr. Maturi, 
the VA staff physician.  The first two statements (a 
handwritten statement received in June 1996, and a 
duplicative typed statement dated in August 1997) are 
identical in content and indicate that it is "well known" 
that stress is a critical element in the development of 
heart disease.  The physician opines, "a significant part of 
[the veteran's] cardiac condition is service connected."  
The third statement, dated in May 1999, acknowledges the 
veteran's risk factors for CAD, including smoking, family 
history, and hyperlipidemia, but adds that PTSD was "a 
significant fourth factor" in developing CAD.  The fourth 
statement, dated in July 2001, indicates that although the 
veteran's PTSD was not diagnosed until 1995, it was the 
result of his Vietnam service and therefore was most likely 
present from 1969 onward and that, although other risk 
factors are present, PTSD certainly was "an etiologic agent 
for his exacerbation of CAD."  

Dr. Bash, in his January 2001 statement, identifies himself 
as a neuro-radiologist who rendered an opinion at the 
request of the veteran's representative.  Dr. Bash concludes 
that the veteran's CAD/MI was "likely" made worse by his 
longstanding PTSD.  He indicates that he reviewed the 
records and relied on his research into the medical 
literature to support his conclusion.  Dr. Bash cites a 
medical article entitled, "Life event stress and Myocardial 
reinfarction: a prospective study," dated in 1994.  He 
provides the following excerpt from this article in support 
of his conclusion, "[t]his three year prospective study . . 
. reveals significant independent associations between acute 
Myocardial infarction (AMI) . . . and risk of recurrent AMI 
and death."  The other quoted study, apparently from a 
psychiatric or psychology journal, dated in 1981, states the 
"Type A behavior pattern has been associated with the onset 
of myocardial infarction. . ."  

In her September 2002 statement, Ms. Baker, a registered 
nurse, cited to a 1999 article that she felt suggested an 
association between long-term exposure to severe 
psychological stress in Vietnam veterans and 
electrocardiogram findings that are markers for CAD.  She 
relied on the April 1999 VA medical statement from Dr. 
Hankins, as well as the veteran's own personal accounts, to 
demonstrate that the veteran's PTSD had been progressively 
worsening since 1968.  She also indicated that smoking was 
accounted for in the study she cited, and was not found to 
have any significant correlation.  As such, she concluded 
that PTSD should be considered a risk factor for the 
veteran's CAD.

In his October 2002 statement, Dr. Bash criticized the 
opinions of both Drs. Sedlis and Freeman for essentially the 
same reasons.  First, he argued that the doctors failed to 
consider the time course for the veteran's PTSD, which Dr. 
Hankins at the VA reported an onset dating back to 1968.  
Second, he criticized the doctors for not providing any 
medical literature to support their opinions.  Third, he 
stated that the doctors back in 1999 did not have access to 
the most recent literature that suggests that PTSD leads to 
an increased incidence of hypertension.  In conclusion, Dr. 
Bash opined that the medical literature supports an 
association between PTSD and increased blood pressure, and 
that the veteran's PTSD contributed "significantly" to his 
CAD/MI.  He pointed out that this conclusion was supported 
by Drs. Maturi and Schwartz.  

The medical evidence weighing against the veteran's claim 
includes two medical expert opinions, both by Chiefs of 
Cardiology, one from a VA medical center and the other from 
an independent medical expert at a leading university, which 
was obtained by the Board pursuant to 38 U.S.C.A. § 7109, 38 
C.F.R. § 20.901(d).  The first medical expert opinion, from 
Dr. Sedlis, the Chief of Cardiology at the VAMC in New York, 
reflects that the physician reviewed the veteran's medical 
records and concluded that the veteran's CAD was caused by 
atherosclerosis secondary to hyperlipidemia and smoking.  He 
found no evidence that PTSD either caused or worsened the 
veteran's heart disease.  A second medical expert opinion, 
from Dr. Freeman, the Chief of Cardiology at the University 
of Texas Health Science Center, concludes that there is no 
relationship between the veteran's heart disease and his 
PTSD.  Rather, the physician attributed the veteran's heart 
disease to his history of cigarette smoking and his strong 
family history of heart disease.  He stated that it was more 
likely that the veteran's CAD occurred independently of his 
PSTD.  

The Board's responsibility is to assess the credibility and 
weight given to the evidence.  See Guerrieri v. Brown, 4 
Vet. App. 467, 470-471 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions 
are within the province of the Board).  The Board may also 
rely on a particular medical expert's opinion as satisfying 
the statutory requirement of an adequate statement of 
reasons or bases where the expert has given fair 
consideration to the material evidence that appears to 
support the appellant's contentions.  Wray v. Brown, 7 Vet. 
App. 488, 492-93 (1995).  

In the present case, the Board finds that the opinions from 
the two Chiefs of Cardiology are more probative than the 
opinions provided by the VA staff physician, the private 
neuro-radiologist, and the registered nurse.  They are 
accorded more weight for several reasons.  First, it is 
noted that they answered the specific questions posed to 
them and supported their opinions by clinical findings in 
the record.  It is also apparent that each doctor reviewed 
the veteran's medical history before reaching his 
conclusions.  For example, the Chief of Cardiology from the 
VA medical center in New York discussed the history of the 
veteran's heart disease, and commented on the progression of 
heart disease, including the increased effects of such 
progression when combined with risk factors such as smoking.  
Similarly, the Chief of Cardiology at the University of 
Texas Health Science Center discussed the veteran's medical 
history, as well as medical literature, in reaching his 
conclusion.  

Second, both are specialists in the field of cardiology, and 
as Chiefs of Cardiology, have oversight responsibility over 
the cardiology departments at major hospitals.  The Board 
believes that physicians with this degree of expertise and 
responsibility are more likely to be well informed as to the 
state of medical knowledge regarding whether there is a 
relationship between PTSD and the development or aggravation 
of heart disease and have a high degree of expertise in 
evaluating the particular facts of this case from their 
review of the record.  Conversely, the VA treating 
physician, the private neuro-radiologist, and the nurse are 
not shown to have similar specialized expertise in the 
relevant field of medicine.  In fact, the neuro-radiologist 
and the nurse based their opinions largely on medical 
literature rather than on their own expertise in the field.

Third, the two cardiologists' opinions are mutually 
consistent in attributing the veteran's CAD to risk factors 
such as smoking, a strong family history of heart disease 
and hyperlipidemia and in concluding that the veteran's PTSD 
played no significant role in the development of CAD.  Each 
point out that the veteran's heart disease was medically 
diagnosed years before there was any indication that the 
veteran had PTSD.  One of the cardiologists points out that 
even if PTSD was present before CAD, it would be impossible 
to conclude that the PTSD played a primary role in the 
veteran's heart disease due to his strong risk factors.  
Moreover, the cardiologist's opinions are consistent with 
those of the VA staff physician and the private neuro-
radiologist to the extent that all recognize that factors 
other than PTSD played a role in causing or exacerbating the 
veteran's heart disease.

In contrast, the Board finds that the statements from the VA 
staff physician, the registered nurse, and the private 
neuro-radiologist, are less than persuasive.  In her first 
two statements, the VA staff physician's stated reason for 
attributing the veteran's heart disease to service is simply 
that it is "well known" that stress contributes to cause 
heart disease.  These statements offer a bare conclusion as 
to proximate causation and make no mention of the other risk 
factors present in this case for the development of CAD.  
The third statement acknowledges the risk factors noted by 
the two cardiologists, but again asserts, without 
explanation, that PTSD was another factor in the development 
of the veteran's heart disease.  Although Dr. Maturi 
indicated in her third and fourth statements that the 
veteran's PTSD was present since service, the only evidence 
of record establishing the presence of PTSD prior to 1995 is 
the April 1999 VA opinion from Dr. Hankins, who places the 
onset of the veteran's PTSD back to 1968, but does not 
provide any supporting clinical findings for that 
conclusion.  Finally, in her fourth statement, Dr. Maturi 
opines that PTSD exacerbated the veteran's CAD, in contrast 
to her earlier statements indicate that she believed that 
the psychiatric disorder was a factor in causing the heart 
disease.  

As to the September 2002 statement from the private 
registered nurse, she relies heavily on a medical article as 
the basis for her opinion.  She finds that the veteran falls 
into the class of veterans discussed in the study, and as 
such, she concludes that PTSD should be considered a risk 
factor in his CAD.  While medical articles or treatise 
information can provide important support to a claim when 
combined with the opinion of a medical professional, see 
Sacks v. West, 11 Vet. App. 314, 317 (1998), such evidence 
merely renders a claim plausible or possible, but does not 
necessarily prove the claim.  See Wallin v. West, 11 Vet. 
App. 509, 514 (1998).  In the present case, the nurse's 
references to the medical article, along with her 
commentary, render the veteran's claim plausible, but the 
Board is not persuaded by her opinion for several reasons.  
First, she relies on the article as the primary basis for 
her opinion, but only points to scant clinical findings in 
the record as support.  Second, although the record is 
negative for any evidence of PTSD prior to 1995, she relies 
on the conclusory statement from the VA doctor dated in 
April 1999, in which the onset of the veteran's PTSD was 
placed as 1968.  Even accepting that statement, the nurse 
fails to account for the veteran's longstanding documented 
history of CAD, and his strong family history of heart 
disease.  As to the veteran's smoking history, the nurse 
notes that the article adjusted for smoking, but she does 
not provide any details on that point.  The Board's review 
of the article indicates that cigarette smoking was a 
controlled variable in the study, but it is not clear from 
the study how this was factored or whether the participants 
in the study had a smoking history similar to the veteran.  
Nor does the study appear to list family history as a 
variable.  In short, the Board is not persuaded by the 
article or the nurse's reliance on the article regarding the 
veteran's CAD, and the Board accords more weight to the 
opinions rendered by the two cardiologists in this case, 
both experts in the field, who as discussed, place more 
emphasis on the veteran's risk factors as the cause of his 
CAD.

The Board has given careful consideration to the neuro-
radiologist's opinions, but finds they are outweighed by the 
opinions rendered by the Chiefs of Cardiology for the 
following reasons.  First, in regard to Dr. Bash's January 
2001 opinion, the Board notes that the medical literature 
that he refers to and apparently relied upon in formulating 
that opinion are articles published in 1994 and 1981, as 
well as a 1997 cardiology text.  He states both that the 
veteran's heart disease was "made worse" by his PTSD and 
that the PTSD "contributed directly to his CAD/MI."  
Although Dr. Bash references more recent medical articles in 
his October 2002 statement, he seems to place a great deal 
of reliance on those articles as the primary basis for his 
opinion that the veteran's PTSD caused his CAD, rather than 
any independent medical expertise.  

The Board has reviewed the articles and statements attached 
to Dr. Bash's October 2002 statement and initially notes 
that the statement from Dr. Schwartz appears specific to 
another veteran's claim.  Although Dr. Schwartz provides 
some generalized references to other medical treatises, his 
opinion was formed specifically for a case other than the 
present case.  The article excerpt dated in 1996 suggests a 
relationship between PTSD and plasma cortisol, and the 
article abstract dated in 2000 investigates the relationship 
between PTSD and cardiovascular activities.  Both of these 
articles offer only tangential information as to a 
relationship between PTSD and heart disease.  Significantly, 
the most recent article cited by Dr. Bash, published in 
2002, concludes that it might be "expected that PTSD would 
lead to an increased incidence of hypertension, and possibly 
even coronary artery heart disease, but examination of the 
published literature on this subject is disappointing."  The 
article continues that there is "at least one report of an 
increased prevalence of hypertension in PTSD patients, but 
whether this is independent of other risk factors is not 
clear."  Thus, although Dr. Bash relied on this article as 
support for his opinion, it actually seems to weaken his 
opinion.

Similar to the nurse and to the VA staff physician, Dr. Bash 
points to the April 1999 VA clinical record as support that 
the veteran's PTSD was manifested since 1968.  While the 
Board does not question the validity of the April 1999 
opinion, Dr. Bash, like the nurse, does not account for the 
overwhelming medical evidence in the file documenting the 
veteran's strong personal history of heart disease, as well 
as his family history of heart disease and his history of 
cigarette smoking.  Nor does Dr. Bash comment on the absence 
of clinical evidence in the file of PTSD prior to 1995.  Dr. 
Bash acknowledges in his October 2002 statement that he does 
not deny the fact that smoking and family history have an 
effect on the development of CAD.  Nevertheless, he contends 
that family history and smoking do not negate or neutralize 
the effect of PTSD.  Yet, as support for his findings, Dr. 
Bash only cites to medical literature, which, as discussed 
above, the Board finds less than persuasive in this case.  

Dr. Bash criticizes the two cardiologists' opinions because 
they did not provide any medical literature to support their 
opinions, and because in 1999 they did not have access to 
the more recent medical literature.  The Board notes that 
although the cardiologists did not cite to any specific 
medical treatises, Dr. Freeman did make a general reference 
to medical literature in his statement.  Specifically, he 
stated that there was little evidence in medical literature 
linking PTSD and heart disease, but that even if there was 
such evidence, the veteran's risk factors "would make it 
impossible to conclude that the PTSD played any primary 
role, and it is more likely that the heart disease would 
have manifest regardless of the PTSD, even had it manifest 
before, not after the heart condition."  In other words, Dr. 
Freeman concluded that even if the veteran's PTSD had 
manifested before his heart disease, and even if there were 
medical literature linking PTSD and heart disease, in his 
opinion, the heart disease still would have manifested 
independently of PTSD, due to the veteran's risk factors.  
Dr. Sedlis also places significant weight on the veteran's 
risk factors, as well as the normal progression of CAD.

As noted above, the Board concludes the two Chiefs of 
Cardiology are more likely to be better informed than a 
neuro-radiologist as to the current state of medical 
knowledge regarding whether there is a relationship between 
PTSD and the development or aggravation of heart disease.  
Moreover, they have a higher degree of expertise in 
evaluating the particular facts of this case from their 
review of the record.  See Guerrieri, supra.  The Board also 
note that both cardiologists expressed essentially similar 
opinions and that one of these cardiologists, unlike Dr. 
Bash and the nurse, is an independent medical expert.

The Board acknowledges the veteran's statements wherein he 
maintains that the stress and symptoms attributable to his 
service-connected PTSD contributed to his CAD.  However, as 
a layperson with no apparent medical expertise or training, 
the veteran is not competent to provide a medical diagnosis 
or an opinion as to medical causation.  See Espiritu, 2 Vet. 
App. at 494-95 (laypersons may be competent to provide an 
"eye-witness account of a veteran's visible symptoms," but 
they are not capable of offering evidence that requires 
medical knowledge).  Rather, medical evidence on this point 
is needed.  In the present case, there is probative medical 
evidence indicating that the veteran's CAD developed 
independently of his service-connected PTSD.  As explained 
above, despite the evidence supporting the veteran's claim, 
the Board is more persuaded by the opinions provided by the 
Chiefs of Cardiology, and as such, the evidence does not 
support the veteran's claim for service connection.  

Accordingly, the Board finds that the preponderance of the 
evidence is against a finding that CAD is proximately due to 
service-connected PTSD.  As to this material issue, the 
record does not present an approximate balance of positive 
and negative evidence regarding the merits of the veteran's 
claim that would give rise to a reasonable doubt in favor of 
the veteran.  Thus, the provisions of 38 U.S.C.A. § 5107(b) 
are inapplicable, and the appeal is denied.  See Ferguson v. 
Principi, 273 F.3d 1072 (Fed. Cir. 2001) (38 U.S.C.A. 
§ 5107(b) only requires that the Board 





(Continued on the next page)

consider all the evidence and material of record; the 
benefit-of-the-doubt provision only applies where there is 
an approximate balance of positive and negative evidence).  


ORDER

Service connection for CAD, as secondary to service-
connected PTSD, is denied.



	                        
____________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



